Citation Nr: 1219531	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  05-32 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a throat disorder, to include recurrent laryngitis and tonsillitis.  

2.  Entitlement to service connection for a disease of the throat, to include recurrent laryngitis and tonsillitis.  

3.  Entitlement to service connection for cardiovascular-renal disease, to include hypertension, a heart disorder and residuals of heat stroke.  

4.  Entitlement to an increased disability evaluation for bilateral hearing loss, currently rated as 50 percent disabling.  

5.  Entitlement to an increased disability evaluation for tinnitus, currently rated as 10 percent disabling.  

6.  Entitlement to an increased disability evaluation for residuals of a partial onychectomy of the left big toe, currently rated as 0 percent disabling.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  

8.  Entitlement to special monthly compensation based on the need for the aid and attendance or another person or housebound status.  


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from June 1960 to June 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision, and subsequent rating decisions dated in May 2009, October 2009 and May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2008, the Board issued a decision which denied the Veteran's request to reopen a claim for service connection for hypertension (claimed as heart/artery, heat stroke).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2009, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding the Board's decision for compliance with the instructions within the Joint Motion. 

In January 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  

Upon further review, the Board notes that the Veteran filed a claim for service connection for "Heart/Artery 2° heat stroke and/or drug induced heart stoppage" in May 1999.  In a January 2000 rating decision, service connection for hypertension, claimed as heart/artery, heat stroke, was denied and it was noted that while VA treatment records documented a history of heart surgery, transient ischemic attacks and cerebral vascular accidents, there was no diagnosis of hypertension during service or within the initial year after separation.  The Board notes that while the Veteran did not file a notice of disagreement with the decision, evidence associated with the claims file in October 2009 includes VA treatment records dated in June 1999 and 2000 reflecting pertinent findings.  For example, a January 2000 record notes hypertension not otherwise specified and atherosclerotic cardiovascular disease; a March 2000 record notes low blood pressure; and a May 2000 record notes that the Veteran was disabled due to a heart disorder and a back disorder and in receipt of Social Security Administration (SSA) benefits since 1991.  In addition, as noted in a July 2002 VA record, an abnormal EKG in March 2000 showed an anteroseptal infarct, "age undetermined", as well as sinus tachycardia, left atrial enlargement, left axis deviation, and inferior infarct.  These records were constructively of record within a year of the January 2000 rating decision and are new and material evidence, particularly since there was no opinion in regard to the etiology of the diagnoses and precluded the January 2000 rating decision from becoming final.   See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, and view of Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), the Board has recharacterized the issue as reflected on the title page.  

In addition, the Board notes that in March 2012, the Veteran perfected an appeal in regard to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a throat disorder, and in regard to the issues of entitlement to an increased disability evaluation for bilateral hearing loss, tinnitus, residuals of a partial onychectomy of the left big toe, as well as entitlement to a TDIU and entitlement to special monthly compensation based on the need for the aid and attendance or another person or housebound status.  Thus, the Board has jurisdiction over these claims and as such the issues are listed as reflected on the title page.  

To the extent that the AOJ addressed the issue of service connection for a throat disorder on the merits in the July 2006 rating decision, the Board notes that the Veteran initially filed a claim for "tonsillitis/laryngitis" manifested by inflammation and hoarseness in May 1999 and a January 2000 rating decision reflects that the AOJ denied service connection for laryngitis.  Thus, the Veteran's November 2010 claim regarding service connection for a throat disorder was one to reopen.  Before the Board may consider the merits of a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  In light of the decision to reopen the claim and Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him), the Board has recharacterized the issue as reflected on the title page.  

The Veteran was afforded a hearing before a Decision Review Officer in June 2006.  In addition, he testified before the undersigned Veterans Law Judge in November 2011 at a Travel Board hearing in November 2011.  A transcript of each of the hearings is associated with the claims file.  

The issue of entitlement to a back disorder secondary to service-connected partial onychectomy of the right big toe and of the left big toe has been raised by the record.  The Board does not have jurisdiction of this issue as it has not been adjudicated by the RO.  The issue is, therefore, referred to the RO for appropriate action.  

The issues of entitlement to service connection for a throat disorder and for cardiovascular renal disease, as well as the issues of entitlement to a higher disability evaluation for bilateral hearing loss, tinnitus, and residuals of a partial onychectomy of the left big toe, to include entitlement to a TDIU and entitlement to special monthly compensation based on the need for the aid and attendance of another person or housebound status being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the VA RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  In a January 2000 rating decision, the RO denied service connection for laryngitis and denied service connection for tonsillitis in a July 2006 rating decision.  The Veteran did not file an appeal to either of these determinations. 

2.  Evidence submitted in conjunction with the claim to reopen service connection for laryngitis/tonsillitis is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a throat disorder, to include laryngitis and tonsillitis and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

Because evidence received since the final July 2006 rating decision is new and material, the claim of service connection for tonsillitis is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.156 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim of entitlement to service connection for laryngitis and recurring tonsillitis.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

When the AOJ has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

The AOJ denied service connection for laryngitis in a January 2000 rating decision, noting diagnosis of laryngitis during service.  Notice of the determination, and the Veteran's appellate rights, were issued the same month.  No appeal, however, was filed as to the determination.  As such, the decision is final.  38 U.S.C.A. § 7105.  Nevertheless, the Board must also consider whether the Veteran submitted new and material evidence within one year of any prior decision such that it is considered to have been filed in connection with a prior claim.  38 U.S.C.A. § 7105(b)(1), (c); 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  A regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Buie v. Shinseki, 24 Vet. App. at 252, citing Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  This includes whether there was any evidence in VA's constructive possession, such as VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board finds that there was no statement submitted within one year of the prior rating decision which would constitute new and material evidence that may be considered to have been filed in connection with a prior claim.  

In addition, in the July 2006 rating decision, the AOJ denied service connection for tonsillitis.  Notice of the determination, and the Veteran's appellate rights, were issued the same month.  No appeal, however, was completed as to the determination.  As such, the decision is final.  38 U.S.C.A. § 7105.  As noted above, however, the Board must also consider whether the Veteran submitted new and material evidence within one year of any prior decision such that it is considered to have been filed in connection with a prior claim.  38 U.S.C. § 7105(b)(1), (c); 38 C.F.R. § 3.156(b); see also Buie.  The Board notes that while a medical statement from a VA doctor was received in August 2006, there is no reference to a throat disorder, to include laryngitis and tonsillitis, and/or no opinion relating a relevant disorder of the throat to service.  

Furthermore, the Board notes that while the VA records dated in 1999 and 2000 were associated with the claims file in October 2009 and were received within one year of the January 2000 rating decision and were constructively in VA's possession at the time of the July 2006 rating decision, the records contain no reference to a throat disorder and/or no indication that a disorder of the throat, to include laryngitis and tonsillitis, was a result of service.  Consequently, the Board finds that there is no new and material evidence that would have been in VA's constructive possession within one year of any prior rating decision that would affect the finality of either the July 2006 rating decision or the January 2000 rating decision.  See 38 C.F.R. § 3.156(b); Buie.  

The Veteran filed an application to reopen the claim of entitlement to service connection for a throat disorder in November 2010 and in a May 2011 rating decision, the AOJ determined that new and material evidence had not been submitted.  Nevertheless, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in July 2006, the record included the service treatment records, statements from the Veteran, and post service medical records.  Since the determination, the Veteran has applied to reopen his claim of entitlement to service connection for a throat disorder.  The evidence submitted since the prior final denial relative to the claim on appeal, addressed in the July 2006 rating decision, is new and material.  The Board notes that for purposes of reopening, the credibility of the additional evidence is presumed.  

Significantly, in Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds the additional evidence associated with the claims file, to include an August 2011 private record noting sore throats, together with the Veteran's testimony before the undersigned at the November 2011 hearing, is new and material.  Thus, the claim is reopened.  


ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for a throat disorder, to include laryngitis and tonsillitis, the appeal to this extent is allowed. 


REMAND

The Veteran seeks service connection for a throat disorder, and higher disability evaluations for bilateral hearing loss, tinnitus, and residuals of a partial onychectomy of the left big toe, as well as a TDIU along with entitlement to special monthly compensation based on the need for the aid and attendance or housebound status.  Having reviewed the evidence, the Board finds further development is necessary.  

As an initial matter, the Veteran has submitted additional evidence and has declined to waive initial RO consideration of that evidence.  As such, the Board has no discretion and must remand this case for initial RO consideration of that evidence.

Further, in the March 2012 VA Form 9s perfecting the appeal in regard to service connection for a throat disorder, as well as higher disability evaluations for bilateral hearing loss, tinnitus, and residuals of a partial onychectomy of the left big toe, as well as a TDIU and entitlement to special monthly compensation based on the need for the aid and attendance or housebound status, the Veteran indicated that he desires a Travel Board hearing.  Although at the November 2011 Board hearing the Veteran offered testimony on his bilateral hearing loss, TDIU and special monthly compensation claims, he did not offer testimony regarding his tinnitus and left big toe claims.  As such, the Board has no discretion and must remand the matters to the AOJ to afford the Veteran an opportunity for the requested hearing.  

The Board notes that the Veteran maintains that he has a cardiovascular disorder secondary to heat stroke during boot in 1960 and/or anaphylactic shock as a result of a reaction to a penicillin shot administered in 1961 in association with a sore throat.  A July 1961 service treatment record reflects complaints of a sore throat and it was noted that he had received a penicillin shot the day before "elsewhere" and had 'passed out'.  The record reflects that the Veteran was advised against further penicillin and was started on tetracycline.  On examination, exudative tonisillopharyngitis was noted to be probably be "strep", and a December 1962 record notes complaints of a sore throat for which Actifed and cepacol lozenges were prescribed.  An August 2011 private report reflects complaints of sore throats and a history of pharyngitis was noted, and at the hearing before the undersigned, the Veteran testified that he has scarring in his throat.  Transcript at 8 (2011).  

VA is required to provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but as follows: (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease subject to a VA presumption manifesting during an applicable presumptive period, provided the claimant has qualifying service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  Id.  

In this case, there are relevant symptoms during service and competent evidence of similar symptoms after service.  Accordingly, the Board concludes that a VA examination with an opinion is needed regarding a connection, if any, between the Veteran's period of service and any throat disorder found to be present.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 86.  

In addition, the Board notes that the Veteran's service personnel file has not been associated with the claims folder and in light of the negative Personnel Information Exchange System (PIES) responses documented in the claims folder for records during the relevant time periods together with the Veteran's testimony to the effect that he was an inpatient during basic training as a result of heat stroke, and thus absent from duty, the service personnel file should be associated with the claims file.  

At the hearing, the Veteran asserted that his hearing loss has increased in severity since the last VA examination in November 2010 and a private vocational assessment notes severe hearing loss and tinnitus resulting in occupational impairment.  These statements indicate that the Veteran's hearing loss disability may have become more severe since the November 2010 VA examination.  In addition, the Board notes that VA examination worksheets were revised to include the effect of a Veteran's hearing loss on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board has no discretion and must remand this claim.  

In addition the Veteran asserts that he has difficulty with ambulation due to his service-connected toe disabilities and a December 2010 VA examination in association with his claim for special monthly compensation notes that he is unsteady on his feet and a high fall risk, and that he always uses a wheelchair.  This statement, along with the Veteran's testimony at the hearing before the undersigned, indicate that the Veteran's toe disabilities may have become more severe since the October 2010 VA examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board has no discretion and must remand this claim.  

The claim of entitlement to a TDIU and special monthly compensation are inextricable inextricably intertwined with claims for higher evaluations on appeal, and thus a decision in regard to the TDIU claim and special monthly compensation claims would be, at this point, premature.  See Harris v. Derwinski, 1 Vet. App.  

Since the claims file is being returned it should be updated to include VA treatment records compiled since December 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a Travel Board hearing in regard to the issues of entitlement to higher disability evaluations for tinnitus and for the residuals of a partial onychectomy of the left big toe.

2.  Associate the Veteran's service personnel file with the claims folder.  All efforts in this regard should be documented in the claims folder

3.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since August 2009.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file. 

4.  Notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to a throat disorder and a cardiovascular disorder during and/or since service, as well as the impact of his service-connected disabilities on his ability to work and to care for himself.  

5.  After associating any outstanding records with the claims folder, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any cardiovascular disorder, to include hypertension, a heart disorder, and residuals of heat stroke, found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in the report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not that any cardiovascular disorder, to include hypertension, a heart disorder, and residuals of heat stroke, found to be present is related to or had its onset during service.  If not, the examiner should opine as to whether it is at least as likely as not that any cardiovascular disorder, to include hypertension, a heart disorder, and residuals of heat stroke, found to be present is due to or aggravated by any service-connected.  The rationale for all opinions expressed should be provided in a legible report. 

6.  Thereafter, schedule the Veteran for an audiology examination to determine the current severity and effect of the Veteran's hearing loss on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including an audiological evaluation, must be performed.  

In addition to the objective test results, the examiner must fully describe the functional effects caused by the Veteran's hearing loss disability, including specifically, to what extent, her hearing loss decreases her functioning in terms of performing her daily activities (e.g. such as the ability to communicate effectively with other people) as well as the impact of the hearing loss on her occupational functioning.  All opinions must be supported by a clear rationale, with citation to relevant medical findings and be set forth in a legible report.  

7.  After completion of the above, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected disabilities.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  Thereafter, the examiner should opine as to the degree of impairment due to the service-connected disabilities, to include whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

In offering this opinion, the examiner must acknowledge and discuss the findings and conclusions set forth in the November 2011 vocational assessment prepared by vocational rehabilitation consultant Jeannine M. Salek.

The examiner must also state whether the Veteran has any of the following as the result of service-connected disorder: (i) loss or permanent loss of use of one or both feet; (ii) loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses or central visual acuity of more than 20/200 if there is a field defect of a certain type.  Finally, the examiner must state whether the Veteran has service-connected ankylosis of one or both knees or one or both hips. 

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

8.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


